[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 08-10282                FEBRUARY 5, 2009
                         ________________________          THOMAS K. KAHN
                                                               CLERK
                     D. C. Docket No. 05-03147-CV-JEC-1

JAMES R. BRICKMAN,

GREENLIGHT CAPITAL, INC.,


                                                          Plaintiffs-Appellants,

UNITED STATES OF AMERICA EX REL,

                                                                      Plaintiff,

                                      versus

BUSINESS LOAN EXPRESS LLC,
f.k.a. Business Loan Express, Inc.,
BUSINESS LOAN CENTER, LLC,
f.k.a. Business Loan Center, Inc.,
ROBERT TANNENHAUSER,
MATTHEW MCGEE,
GEORGE HARRIGAN,
DOES 1-100,


                                                      Defendants-Appellees,

ALLIED CAPITAL CORP.,
et al.,
                                                                                   Defendants.


                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                      (February 5, 2009)

Before BARKETT, PRYOR and FARRIS,* Circuit Judges.

PER CURIAM:

       James R. Brickman and Greenlight Capital, Inc. (collectively, “Relators”)

appeal from the dismissal of their complaint against Business Loan Express, LLC,

f/k/a Business Loan Express, Inc.; Business Loan Center, LLC, f/k/a Business

Loan Center, Inc.; Robert Tannenhauser; Matthew McGee; and George Harrigan

(collectively, “BLX”). The complaint, filed under the False Claims Act (“FCA”),

31 U.S.C. § 3729 et seq., alleged that BLX had participated in a secret scheme to

defraud the United States Small Business Administration out of tens of millions of

dollars.

       The district court ruled that the Relators’ claims of fraud were based upon

information that had been publicly disclosed or was otherwise publicly available


       *
         Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.

                                                2
prior to the filing of the action, and thus, the public disclosure bar of the FCA, 31

U.S.C. § 3730(e)(4)(A), deprived it of subject matter jurisdiction to resolve the

fraud claims.

      We find no reversible error. The uncontested factual record demonstrates

that the complaint in this case was derived entirely from information available to

any member of the public and that the Relators had no direct, personal knowledge

of any of the parties or transactions at issue here.

      AFFIRMED.




                                            3